Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-7, 9-17, and 19-26 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 05/05/2022 have been fully considered, please see the office action below for details.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 13, and 19, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest:
said server configured to generate a server mapping table comprising 
a plurality of known server packets associated with said at least one local device, 
a plurality of server mapping identification (ID) numbers respectively associated with said plurality of known server packets, and
a plurality of different local device types associated with the plurality of server mapping ID numbers;
said given client computing device configured to generate a client mapping table comprising 
a plurality of known client packets associated with said at least one local device, 
a plurality of client mapping ID numbers respectively associated with said plurality of known client packets, and
a plurality of different local device types associated with the plurality of client mapping ID numbers;
 		wherein said given client computing device is configured to, when said at least one local device is coupled to said given client computing device, 
 		determine whether at least one client packet from the plurality of client initialization packets is within the client mapping table, 
 	  	replace the at least one client packet with at least one client mapping ID number to define a plurality of compressed client initialization packets, and
 		send the plurality of compressed client initialization packets to said server,
 		said server configured to replace the at least one client mapping ID number with the at least one client packet in the plurality of compressed client initialization packets based upon the server mapping table.
Johnson 2015/0113172 discloses direct map proxy between a client and a server.  Talks about different types of devices that are utilized in the direct map proxy.  However, Johnson does not disclose generated a server mapping table that includes a plurality of different local device types associated with the server mapping ID numbers and a client mapping table that includes a plurality of different local device types associated with the client mapping ID numbers.
Kuo 2015/0128199 discloses storing a device list and a server list having a mapping relationship therebetween.  Talks about supporting different types of devices and a P2P connection established on the device and servers.  However, Kuo does not disclose generated a server mapping table that includes a plurality of different local device types associated with the server mapping ID numbers and a client mapping table that includes a plurality of different local device types associated with the client mapping ID numbers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443